UNITED sTATEs DISTRICT CoURr F 1 L § §
FoR THE DlsTRICr oF CoLUMBIA
FEB 2 7 2018

Brud Rossmann )
’ Clerk. u.s. msmcr & s

) Courts forth n a"k'"ptcy

Plaintiff, ) _9 |strlct of Co|umbla
)

v. ) Civil Action No. 18-20 (UNA)
)
, )
Donald Trump et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis (IFP). Under the statute governing IFP
proceedings, the Court is required to dismiss a case “at any time” it determines that the action is
frivolous. 28 U.S.C. § 1915 (e)(Z)(B)(i).

A complaint that lacks “an arguable basis either in law or in fact” may be dismissed as
frivolous Neitzke v. Willz`ams, 490 U.S. 319, 325 (1989). A “flnding of factual frivolousness is
appropriate when the facts alleged rise to the level of the irrational or the wholly incredible[.]”
Denlon v. Hernandez, 504 U.S. 25, 33 (1992).

The instant complaint is comprised wholly of disparaging remarks about the defendants
and groups of other individuals, incomprehensible statements, and random obscenities The
complaint is simply impossible to comprehend, and the Court foresees no possibility of a cure.
AS a result, this case will be dismissed with prejudice See Firesfone v. Firestone, 76 F.3d 1205 ,
1209 (D.C. Cir. 1996) (A dismissal with prejudice is warranted upon determining “that ‘the

allegation of other facts consistent with the challenged pleading could not possibly cure the

l

 

deficiency.”’) (quoting Jarrell v. Um'ted Staz‘es Postal Serv., 753 F.Zd 1088, 1091 (D.C. Cir.

1985) (other citation omitted)). A separate order accompanies this Memorandum Opinion.

Date: February ;,¢ 71 2018

    

Unted States District Judge